The only error relied upon for reversal in this case is the overruling of appellant's motion for a new trial. Assigned reasons for a new trial are two and read as follows:
"1. That each and all of said rulings and decrees of this Court are contrary to the law.
"2. And that each and all of said rulings and decrees of this Court are contrary to the evidence."
Our statute, § 2-2401, Burns' 1933, § 368 Baldwin's 1934, prescribes eight grounds for new trial, none of which, and 1.  particularly the sixth, is assigned in appellant's motion. *Page 330 
It has frequently been held by both the Supreme and Appellate Courts that specifications of error in a motion for new trial not prescribed by the statute present no question for 2.  consideration upon appeal. Board of Commissioners of Lake County v. Hayhurst (1936), 209 Ind. 416, 199 N.E. 258;Seisler v. Smith (1898), 150 Ind. 88, 46 N.E. 993;Zimmerman v. Zumpfe (1941), 218 Ind. 476, 33 N.E.2d 102;Bass v. Citizens Trust Co. (1904), 32 Ind. App. 583, 70 N.E. 400; Seymour v. Seymour (1941), 110 Ind. App. 75, 37 N.E.2d 269;  Camack v. Kentucky Home Mut. Life Ins. Co. (1943),113 Ind. App. 538, 49 N.E.2d 384.
No questions having been properly presented and assigned in this appeal, the judgment must be affirmed.
Judgment affirmed.
NOTE. — Reported in 58 N.E.2d 936.